Name: 2007/444/EC: Council Decision of 22 February 2007 on the conclusion of an Agreement between the European Community and the Government of Canada on the conclusion of GATT Article XXIV:6 Negotiations
 Type: Decision
 Subject Matter: America;  European construction;  tariff policy
 Date Published: 2007-06-29

 29.6.2007 EN Official Journal of the European Union L 169/53 COUNCIL DECISION of 22 February 2007 on the conclusion of an Agreement between the European Community and the Government of Canada on the conclusion of GATT Article XXIV:6 Negotiations (2007/444/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 22 March 2004 the Council authorised the Commission to open negotiations with certain other Members of the WTO under Article XXIV:6 of the General Agreement on Tariffs and Trade 1994 (GATT), in the course of the accessions to the European Union of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic. (2) Negotiations have been conducted by the Commission in consultation with the Committee established by Article 133 of the Treaty and within the framework of the negotiating directives issued by the Council. (3) The Commission has finalised negotiations for an Agreement between the European Community and the Government of Canada on the conclusion of GATT Article XXIV:6 Negotiations. The Agreement should be approved. (4) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (1), HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Government of Canada on the conclusion of GATT Article XXIV:6 Negotiations with respect to the withdrawal of specific concessions in relation to the withdrawal of the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of accession to the European Union, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The Commission shall adopt the detailed rules for implementing the Agreement in accordance with the procedure laid down in Article 3(2) of this Decision. Article 3 1. The Commission shall be assisted by the Management Committee for Cereals instituted by Article 25 of Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (2) or by the relevant committee instituted by the corresponding Article of the Regulation for the common market organisation for the product concerned. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month. 3. The Committee shall adopt its Rules of Procedure. Article 4 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement referred to in Article 1 in order to bind the Community. Done at Brussels, 22 February 2007. For the Council The President F. MÃ NTEFERING (1) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (2) OJ L 270, 21.10.2003, p. 78.